Name: Commission Regulation (EEC) No 526/83 of 7 March 1983 amending Regulation (EEC) No 296/83 increasing to 250 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 61 /8 Official Journal of the European Communities 8 . 3 . 83 COMMISSION REGULATION (EEC) No 526/83 of 7 March 1983 amending Regulation (EEC) No 296/83 increasing to 250 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened Regulation (EEC) No 296/83 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 296/83 is replaced by the following : 'Article 2 1 . The invitation to tender shall relate to a maximum quantity of 250 000 tonnes of barley to be exported to all third countries. 2. The regions in which the 250 000 tonnes of barley are stored are listed in Annex I.' Article 2 Annex I to Regulation (EEC) No 296/83 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 296/83 (4) opened a standing invitation to tender for the export of 1 50 000 tonnes of barley held by the German inter ­ vention agency ; whereas, in a communication of 24 February 1983, the Federal Republic of Germany informed the Commission of the intention of its inter ­ vention agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 250 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of exit places and of regions and quantities in store ; whereas Annex I to This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6. 1982, p. 1 . 0 OJ No L 202, 9 . 7. 1982, p. 23. (4 )) OJ No L 33, 4 . 2. 1983, p. 22. 8 . 3 . 83 No L 61 /9Official Journal of the European Communities ANNEX (tonnes) Place of storage Quantity Schleswig-Holstein 40 180 Hamburg 8 660 Niedersachsen 59 790 Bremen 20 545 Nordrhein-Westfalen 117 330 Rheinland-Pfalz 5 000 (